Opinion issued August 23, 2012.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00565-CV
                          ———————————
                       IN RE JACK NUSZEN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      By way of petition for writ of mandamus, relator, Jack Nuszen, challenges

the trial court’s order that he pay interim attorney’s fees pursuant to section

105.001(a)(5) of the Family Code. See TEX. FAM. CODE ANN. § 105.001(a)(5)

(Vernon 2011).

      We DENY the petition for writ of mandamus.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.